DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-6 in the reply filed on 7/11/22 is acknowledged.  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claims 7-10 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “a small extrusion head” and “a very small diameter bead of resin”.  These limitations are considered relative terms and are therefore indefinite because it is unclear what constitutes a “small” extrusion head and what “a very small” diameter should be.  For examination purposes, any extrusion head which extrudes droplets will be considered as reading on the claim.  The dependent claims are likewise rejected as failing to cure the deficiencies of claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reep et al US 2015/0279525 in view of Heikkila US 2015/0080495.
	Per claim 1, Reep discloses a deposition [0002] (extrusion) modeling method of manufacturing a product [0004] comprising a feedstock comprising a thermoplastic feedstock [0004] containing magnetic particles [0012], where ferromagnetic material such as ferrite can be incorporated to the feedstock as a powdered particle or through a solvent for identification [0004] through the use of tags, wherein 3D printing comprises fabricating an object layer by layer from a data input [0002].  Reep is silent regarding that claimed small extrusion head and its respective very small diameter bead of resin and the claimed feeding and layering steps.  Heikkila teaches a fused deposition modeling method [0083] of a thermoplastic polymer comprising metal particles (claim 1) comprising extruding small beads of polymer material to form layers by melting polymer/resin in an extrusion head to form layers [0084].  It would have been obvious to one of ordinary skill in the art to have utilized the method of Reep with an additive manufacturing apparatus and method as taught by Heikkila wherein each stereolithic layer is completed before forming subsequent layers using an extrusion head with a reasonable expectation for success and predictable results.
	Per claim 2, Reep teaches the magnetic particles to contain neodymium iron boron [0019].  
	Per claim 3, Reep teaches the magnetic particles in the filament contain samarium cobalt [0019]. 
	Per claim 4, Heikkila teaches the material is compounded into filament [0079] of semi-crystalline thermoplastic resins [0058].  
	Per claim 5, Heikkila teaches that the material is incorporated into the precursor resin for thermosetting polymers [0153]-[0155].
	Per claim 6, Reep is silent regarding pre-magnetizing the particles.  However, it would have been obvious to one of ordinary skill in the art to have pre-magnetized the particles in order to improve quality control (e.g., consistency, uniformity) to create a faster and more efficient process (rather than magnetizing in-line with the process).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715